Citation Nr: 0839654	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1 Entitlement to service connection residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a rib 
injury.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a disability 
manifested by chest pains.

7.  Entitlement to service connection for a disability 
manifested by back pains.

8.  Entitlement to service connection for bilateral 
cataracts, with refractive error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1985 
in the U.S. Navy.  The veteran was awarded medals for his 
service, including the Veteran Service Medal and the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila.  The 
veteran's disagreement with these rating decisions led to 
this appeal.

In March 2006, the Board remanded all issues on appeal for 
additional development and to ensure the veteran's due 
process rights.  After review of the subsequently completed 
development, the Board finds that the required development 
was not substantially completed.  As explained below, 
unfortunately, another remand is warranted to fully address 
these questions.

After the April 2007 supplemental statement of the case was 
issued subsequent to the March 2006 Board remand, the veteran 
submitted additional evidence.  The representative waived 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ), the RO in this case.  See 
38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.
REMAND

As noted in the introduction, this appeal has previously been 
remanded but a review of the subsequent development shows 
that not all of the remand orders were carried out and the 
receipt of additional evidence raises additional questions 
that require development.  

The claims file currently contains service medical records 
that document treatment for injuries after the veteran was 
attacked by another service person.  Service medical records 
also document treatment for various complaints; some 
treatment appearing highly relevant to the claims currently 
on appeal.  As explained in more detail below, although there 
are reports of VA examinations and private medical opinions 
of record, some substantive questions remain and others have 
been raised by obtaining additional evidence that can only be 
properly addressed by providing the veteran more thorough 
examinations and obtaining additional competent opinions.  
Therefore, an additional remand is required to obtain this 
development and ensure compliance with the directives of the 
March 2006 Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In the March 2006 Board remand, the Board highlighted that 
the veteran was seeking service connection for diabetes 
mellitus based on exposure to the herbicide agent, Agent 
Orange.  See 38 C.F.R. § 3.307, 3.309.  Although not in 
appellate status, the Board found that this pending claim was 
inextricably intertwined with other issues on appeal based on 
the possible medical correlation between diabetes and these 
other issues.  See 38 C.F.R. § 3.310; Harris v. Derwinski, 1 
Vet. App. 180 (1991).  In addition to remanding the claim for 
service connection for diabetes mellitus, the Board 
specifically noted that the claims of service connection for 
headaches, memory loss, hypertension, chest pain, and an eye 
disorder should be developed as secondary to the veteran's 
diabetes. 38 C.F.R. § 3.310.  In an August 2008 informal 
hearing presentation, the representative specifically 
contended that these disabilities were secondary to diabetes.  

In addition, the Board directed that the veteran be issued 
additional notice pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  This letter was to include notice of the 
evidence and information needed to substantiate a claim for 
secondary service connection.  See 38 C.F.R. § 3.310.

The Board also directed that the veteran's personnel records 
be obtained and ordered  that if and only if it was 
determined that the veteran served on-shore in Vietnam, the 
veteran must be scheduled for an examination to determine if 
he had Type II diabetes mellitus and if so whether he had 
complications of same.  The examiner was also requested to 
determine if the veteran's diabetes had caused or aggravated 
his headaches, memory loss, hypertension, a disability 
manifested by chest pain, and an eye disorder.  In addition, 
the Board directed that an examiner address other questions, 
including whether certain of the disabilities were directly 
related to service (i.e., direct incurrence and one year 
presumptive basis for diabetes, hypertension and any 
underlying heart disease that might be present) versus 
secondary service connection).  A denial of service connation 
for diabetes on the basis of alleged exposure to herbicides 
such as Agent Orange during service in Vietnam does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). While Combee involved a claim for service 
connection based upon alleged in-service radiation exposure, 
the rationale employed in Combee applies to claims based on 
exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 
155 (1997).

The subsequent development was completed by the AMC.  The AMC 
obtained the personnel records and associated them with the 
claims file.  The AMC also issued a VCAA notification letter, 
but this letter did not address secondary service connection.  

In an April 2008 supplemental statement of the case, the AMC 
found that the evidence did not show that the veteran served 
on-shore in the Republic of Vietnam.  The AMC, however, did 
not specifically adjudicate the claim of service connection 
for diabetes mellitus, including the issuing of a rating 
decision regarding this issue.  

Further, as outlined, the Board directed that the veteran be 
scheduled for a VA examination that addressed direct service 
connection, not only issues of secondary service connection.  
Therefore, the Board finds that the AMC determining that the 
veteran did not have on-shore service in Vietnam did not 
alleviate the requirement that the veteran be scheduled for a 
VA examination regarding the direct incurrence questions 
noted above.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee, 
supra.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
See also Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997) regarding service 
connection based upon continuity of symptomatology and VA 
regulations pertaining to one year presumptive service 
connection (diabetes, hypertension, heart disease).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Therefore, the Board must remand all claims in appellate 
status to obtain additional development and ensure compliance 
with the March 2006 Board remand directives.  See Stegall, 
supra.

The development to be accomplished upon remand includes 
adjudication of the raised, intertwined claim for service 
connection for diabetes mellitus on direct and one year 
presumptive bases.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  After the RO/AMC has made 
its determination, it must issue a rating decision regarding 
its determination which provides the veteran with notice of 
his appellate rights.  See 38 C.F.R. § 19.25.  The Board 
highlights that the veteran must file a timely filed notice 
of disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal, in 
order to perfect an appeal of the issue of service connection 
for diabetes mellitus for review by the Board.  See 38 C.F.R. 
§ 20.200.

With respect to the part of the claim that alleged 
presumptive service connection for diabetes is warranted 
based upon Vietnam service (see 38 C.F.R. § 3.309(e)), 
subsequent to the March 2006 Board remand, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagreed with the Court's decision in 
Haas and appealed this case to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit reversed the holding of the lower Court.  See 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Previously, 
however, the Secretary of VA imposed a stay at the Board on 
the adjudication of claims affected by Haas.  Subsequently, 
the Court temporarily stayed the adjudication of cases before 
the Board and RO that are potentially affected by Haas.  See 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam).  
The specific claims affected by the stay include those based 
on herbicide exposure in which the only evidence of exposure 
is receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  The Court later dissolved 
the temporary stay, but granted the Secretary's motion to 
stay such cases, in part.  See Ribaudo v. Nicholson, 21 Vet. 
App. 137 (2007).  

Despite the Federal Circuit's decision in Haas, the stay 
currently remains in effect.  The AMC/RO is directed to 
follow all appropriate procedures regarding the adjudication 
of the diabetes mellitus claim and the claims for service 
connection secondary to diabetes mellitus in light of the 
Haas stay (which may still be in effect at that time).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
service connection for all issues in 
appellate status, to include diabetes 
mellitus on direct incurrence and one 
year presumptive bases.  This letter 
must include notice of the information 
and evidence needed to substantiate 
claims for secondary service connection.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined in the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Adjudicate the claim for service 
connection for diabetes mellitus on 
direct and one year presumptive bases 
(and, if the stay is lifted, based upon 
claimed service in Vietnam).  The 
veteran must be issued a rating 
decision, which includes his appellate 
rights.  If the claim is denied, the 
AMC/RO is directed to follow all 
appropriate procedures regarding the 
adjudication of the diabetes mellitus 
claim and the claims for service 
connection secondary to diabetes 
mellitus in light of the Haas stay 
(which may still be in effect at that 
time).

3.  If and only if the claim for service 
connection for diabetes mellitus is 
granted, the veteran should be scheduled 
for a VA examination to determine 
whether he has certain disabilities that 
were caused or aggravated by his 
diabetes mellitus.  

The claims file should be made available 
to the examiner prior to this 
evaluation.

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner should 
provide an answer to the following 
questions:  

a) Is it at least as likely as 
not (50 percent or greater 
probability) that any headache 
disability that may be present 
was caused or aggravated by 
diabetes mellitus?

b) Is it at least as likely as 
not (50 percent or greater 
probability) that any 
disability manifested by memory 
loss that may be present was 
caused or aggravated by 
diabetes mellitus?

c) Is it at least as likely as 
not (50 percent or greater 
probability) that any 
hypertension disability that 
may be present was caused or 
aggravated by diabetes 
mellitus?

d) Is it at least as likely as 
not (50 percent or greater 
probability) that any 
disability manifested by chest 
pain that may be present, to 
include heart disease, was 
caused or aggravated by 
diabetes mellitus?

e) Is it at least as likely as 
not (50 percent or greater 
probability) that any eye 
disorder (to include bilateral 
cataracts) that may be present 
was caused or aggravated by 
diabetes mellitus?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship or 
a finding of aggravation; less likely 
weighs against the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

If the examiner determines that 
aggravation of a disability by diabetes 
mellitus occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
disability, the baseline level of 
functional impairment, before the onset 
of aggravation. (e.g., slight then, 
moderate now).

4.  Regardless of whether the claim for 
service connection for diabetes mellitus 
is granted, the veteran should be 
scheduled for VA examination to determine 
whether the other disabilities on appeal 
are directly attributable to service. 

The claims file should be sent to the 
examiner.

Following the review of the relevant 
evidence in the claims file, to include 
review of the service medical records, 
and medical opinions of record, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has residuals of a head 
injury that began during 
service or is causally linked 
to any incident of active 
duty, to include the 
documented attack by a fellow 
service person?

b) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has residuals of a rib injury 
that began during service or 
is causally linked to any 
incident of active duty, to 
include the documented attack 
by a fellow service person?

c) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a headache disability 
that began during service or 
is causally linked to any 
incident of active duty, to 
include the documented attack 
by a fellow service person?

d) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a disability manifested 
by memory loss that began 
during service or is causally 
linked to any incident of 
active duty, to include the 
documented attack by a fellow 
service person?

e) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a hypertension disability 
that began during service or 
is causally linked to any 
incident of active duty?

f) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a disability manifested 
by chest pains, to include 
heart disease, that began 
during service or is causally 
linked to any incident of 
active duty?

g) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a disability manifested 
by back pains that began 
during service or is causally 
linked to any incident of 
active duty, to include the 
documented attack by a fellow 
service person?

h) Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has an eye disability, to 
include bilateral cataracts, 
that began during service or 
is causally linked to any 
incident of active duty?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Thereafter, the veteran's claims for 
service connection must be adjudicated 
on the basis of all of the evidence of 
record and all governing legal 
authority.

If any benefit sought on appeal remains 
denied, the veteran and any appointed 
representative must be provided with a 
supplemental statement of the case.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2008).




